Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments are persuasive to overcome the previously presented 112 rejections. Applicant arguments are persuasive to overcome previously presented 103 rejections. 
The prior art establishes it is known to control the TEC of a separator layer in relation to the surrounding electrodes, but is silent to teach the TEC mismatch of the individual separator layer between two outer layers that have similar TEC related to each other. This configuration is argued and shown to have an increase in strength that would have been predictable based upon the prior art teachings. Based upon the combination of features, the claims are found allowable. The prior art is silent to recognize the correlation to a mis-matched TEC of a middle layer to be beneficial to the strength of the separator made of resin material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723